    Case 3:18-cr-00620-PGS Document 41 Filed 09/07/21 Page 1 of 3 PageID: 183


                                              U.S. Department of Justice

                                              United States Attorney
                                              District of New Jersey

Catherine R. Murphy                           970 Broad Street                  973-297-2098
Assistant U.S. Attorney                       Newark, New Jersey 07102




                                              September 7, 2021

The Honorable Peter G. Sheridan
United States District Judge
District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
Trenton, New Jersey 08608

        Re:     United States v. Richard Scalea, No. 18-cr-620 (PGS)
                Response to Richard Scalea’s Letter (ECF 38)

Dear Judge Sheridan:

       The Government submits this letter in response to defendant Richard
Scalea’s (“Scalea” or “Defendant”) letter to Your Honor, which was received by
the Court on August 24, 2021 (ECF 38). Scalea previously filed two motions
seeking a reduction of sentence pursuant to the First Step Act (18 U.S.C. §
3582(c)(1)(A)) (ECF Nos. 25, 27, 31, 32), both of which were denied by Your
Honor (ECF Nos. 30, 36). Scalea has filed a notice of appeal of Your Honor’s
August 18, 2021 decision. ECF No. 39.

       Scalea’s latest submission claims that the situation at Fort Dix “has
turned very dangerous” and outlines various “bullet points” from a town hall
meeting at Fort Dix. 1 ECF 38 at 1. That perceived danger is belied by the fact
that presently there are no inmates who are reported positive for COVID-19 at
Fort Dix, which houses 2,918 inmates (2,710 inmates at the FCI and 208
inmates at the Camp). See BOP COVID-19 Update, available at
https://www.bop.gov/coronavirus (last visited September 5, 2021) (emphasis
added); Fort Dix Webpage, available at https://www.bop.gov/locations/
institutions/ftd/ (last visited September 5, 2021). 2


1Scalea appears to claim he did not actually attend a town hall meeting, but learned
the information outlined in his submission “from another building during [his] 1 HR of
outdoor recreation.” ECF 38 at 1.

2 The Government has outlined in its previous submissions the Bureau of Prisons’
(“BOP”) response to the COVID-19 pandemic, and the Government incorporates those
  Case 3:18-cr-00620-PGS Document 41 Filed 09/07/21 Page 2 of 3 PageID: 184




       Scalea’s risk of severe illness from COVID-19 has been further mitigated
by FCI Fort Dix’s vaccination efforts. The facility has fully vaccinated 256 staff
members, and 1,899 inmates—including Scalea, who had received both doses
of the COVID-19 vaccine as of April 13, 2021. ECF 33, Exhibit B at 66. The
CDC reports that the approved vaccines are proving highly effective against the
Delta variant of COVID-19, stating, “FDA-authorized COVID-19 vaccines
protect against Delta and other known variants.” The CDC adds: “Infections
happen in only a small proportion of people who are fully vaccinated, even with
the Delta variant.” 3 Accordingly, once a vaccine is available to an inmate—as it
was here—compassionate release is not warranted based on the threat of
COVID-19 alone. See United States v. Reed, 2021 WL 2681498, at *4 (E.D. Pa.
June 30, 2021) (Schmehl, J.) (“Now that COVID-19 vaccinations are being
administered throughout the Bureau of Prisons, compassionate release
motions [based on COVID-19] generally lack merit.”).

        Scalea notes in his letter that “[a]ccording to the new CDC system for
prisons, we are at the red stage, the worst of the three.” ECF 38 at 1. The
Government believes Scalea is referring to Fort Dix’s “modified operational
level.” See BOP COVID-19 Update, available at https://www.bop.gov/
coronavirus (last visited September 5, 2021). According to the BOP,
institutional operational levels (Level 1(green), Level 2 (yellow), or Level 3 (red))
are based on a number of factors, and “[a]t each level, an infection prevention
procedure or modification to operations such as inmate programming and
services may be made to mitigate the risk and spread of COVID-19 in
accordance with BOP pandemic guidance.” Id. As of September 5, 2021, there
were 98 Level 3 BOP facilities (including Fort Dix), and no Level 2 or Level 1
facilities. Id. While the Government recognizes that these infection prevention
procedures may limit the programs and services available to inmates, they are
designed to protect inmate health and safety.




submissions by reference. ECF Nos. 28, 33. The BOP’s aggressive efforts with respect
to COVID-19 have extended to FCI Fort Dix.

3 See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/

work.html (accessed September 5, 2021); https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated-guidance.html (accessed September 5, 2021); see also
https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html (accessed
September 5, 2021) (“Vaccines in the US are highly effective, including against the
Delta variant.”).


                                        -2-
  Case 3:18-cr-00620-PGS Document 41 Filed 09/07/21 Page 3 of 3 PageID: 185




      For the reasons set forth above, as well as in the Government’s previous
submissions (ECF Nos. 28, 33), and this Court’s orders (ECF Nos. 30, 36), Scalea
does not meet the § 3582(c)(1)(A)’s criteria for compassionate release.


                                     Respectfully Submitted,
                                     RACHAEL A. HONIG
                                     ACTING UNITED STATES ATTORNEY

                                     /s/ Catherine R. Murphy
                                     ____________________________
                                     CATHERINE R. MURPHY
                                     Assistant U.S. Attorney
                                     United States Attorney’s Office
                                     District of New Jersey

cc:   Richard Scalea
      Reg. No. 71151-050
      FCI Fort Dix
      Federal Correctional Institution
      P.O. Box 2000
      Joint Base MDL, NJ 08640




                                         -3-
